Title: From George Washington to Francis Willis, Jr., 25 October 1793
From: Washington, George
To: Willis, Francis Jr.


          
            Sir,
            Mount Vernon 25th Octr 1793
          
          Your letter of the 4th of Augt had to go to Phila. & come back, before I received
            it.
          
          The mistakes which have happened respecting the Negros of the late Mrs Saml Washington
            are somewhat singular; and it is not a little surprizing after the first mistake had
            happened, and so much pains had been taken to account for, & set it right, that now after a lapse of five or Six years the whole matter should
            assume quite a different face. it should be Discovered at this late hour that that lady
              herself had no right to the Negros. which, by the bye, I
            believe possession alone wd have given her.
          If I had ever intended to avail my self of the Law for my own
            benefit (which made me heir to those Negros) I would not have relinquished my claim
            without a thorough investigation of the subject of defective title. For presuming tha⟨t⟩
            all Law is founded in equity and being under a conviction tha⟨t if⟩ Mrs Washington had
            survived her husb⟨and⟩ she would have released nothing to which she would have been
            entitled by law, I saw no injustice or impropriety upon the ground of reciprocity of
            receiving for my Brother’s Children that which in the other case would have been taken
            from them—But not having finally resolved in my own Mind (as you may readily infer from
            my long silence) whether to take from Mrs Washington’s family for the benefit of my
            Brothers only daughter (who from the involved State of his Affairs had left her by his
            Will a very small pittance; and the obtainment of that, even doubtful) the whole, or
            only part of what the law entitled me to, I let the matter rest til your second letter
            had revived the Subject.
          I now, in order to close the business finally, have come to the following conclusion.
            Pay me one hundd pounds which I shall give to my Niece for her immediate support, and I
            will quit claim to all the Negro’s which belonged to Mrs Saml
            Washington, & will releas⟨e⟩ them accordingly—I am
            Sir &ca &c.
        